Citation Nr: 0909188	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-01 501	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to March 9, 2000, for 
the award of a 10 percent disability rating for residuals of 
a fractured right index finger. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1980.  The Veteran also had subsequent unverified 
periods of service with a reserve component. 

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a May 2002 decision by a Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Thereafter, the claims file was transferred to the RO in 
Oakland, California.  In August 2008, the Veteran testified 
at a hearing before the undersigned.

A review of the claim's file shows that the Veteran, at his 
August 2008 personal hearing, raised a claim for an increased 
rating for his residuals of a fractured right index finger, 
status post a July 2008 amputation.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The April 1980 and December 1984 rating decisions are 
final.

2.  The record does not show that the Veteran filed a claim 
for an increased rating for residuals of a fractured right 
index finger prior to March 9, 2000, or competent and 
credible evidence that he was entitled to a compensable 
rating for his disability in the year prior to his March 9, 
2000, claim. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
March 9, 2000, for the award of a 10 percent disability 
rating for residuals of a fractured right index finger have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board notes that the Veteran was not provided 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
prior to the RO's initial adjudication of the issue on appeal 
in the May 2002 rating decision.  Nonetheless, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that once service 
connection is granted the claim is substantiated and further 
notice as to the effective date element is not required.  
Therefore, since a 10 percent rating for residuals of a 
fractured right index finger has been established and the 
Veteran is seeking an earlier effective date for the award, 
further notice regarding the effective date is not required.  
Id.

Despite this lack of obligation to provide the Veteran with 
notice in compliance with 38 U.S.C.A. § 5103(a), the Board 
nonetheless finds that even if VA had such an obligation and 
failed to do so that such procedural defect does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the October 2002 and March 2006 letters as well as 
from reading the May 2002, May 2004, September 2004, and 
December 2006 rating decisions, the November 2005 statement 
of the case, and the May 2007 supplemental statement of the 
case.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 
3654 (U.S. June 16, 2008) (No. 07-1209).  Furthermore, to the 
extent that notice provided was defective, the Board 
nevertheless concludes that any deficiency in the notice did 
not compromise the essential fairness of the appeals process.  
Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
file all identified and available treatment records.  In 
addition, the claimant was afforded an opportunity to testify 
at a personal hearing before the undersigned in August 2008.  
While the record does not include copies of the Veteran's VA 
treatment records surrounding his July 2008 amputation of his 
right index finger at the Palo-Alto VA Medical Center, the 
Board finds that adjudication of the current claim may go 
forward without these records from 2008 because they could 
have no impact on his claim for an effective date prior to 
March 9, 2000, for the 10 percent rating for his right index 
finger disability.  38 C.F.R. § 3.400.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Claim

The Veteran and his representative in writings to the RO and 
personal hearing testimony assert that the claimant's 10 
percent rating for residuals of a fractured right index 
finger should date back to his February 1980 separation from 
his first period of active duty because the severity of his 
disability in 1980 was exactly the same as it was when VA 
decided it should be awarded a 10 percent disability rating 
in 2000.  They also argue that the April 1980 and December 
1984 rating decisions should not be considered final because 
the claimant did not receive notice of either decision.  It 
is also requested that the Veteran be afforded the benefit of 
the doubt. 

If a Veteran files a claim for an increased rating with VA 
and the claim is disallowed he has the right to appeal that 
disallowance to the Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).  If the 
Veteran does not perfect an appeal, however, the disallowance 
becomes final.  See 38 U.S.C.A. § 7105.  The finality of that 
rating decision can only be upset upon a finding of clear and 
unmistakable error (CUE).  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105 (2008)

With the above criteria in mind, the record shows that in an 
April 1980 rating decision the RO granted service connection 
for residuals of a fractured right index finger and assigned 
a noncompensable rating effective from February 24, 1980.  
Later in April 1980, the RO mailed the Veteran notice of that 
decision to his last address of record.  Thereafter, in a 
December 1984 decision, the RO confirmed and continued the 
noncompensable rating for the Veteran's residuals of a 
fractured right index finger.  Notice of the December 1984 
decision was also mailed by the RO to the Veteran's last 
address of record.  

The Veteran testified at his August 2008 personal hearing 
that these decisions should not be considered final because 
he did not receive notice of the first decision because it 
was mailed to his grandmother's house.  He also testified 
that he did not receive notice of the second decision because 
it was mailed to an address from which he was evicted while 
in a rehabilitation program and he never received his old 
mail from that address.  

In this regard, the Board notes that the burden is on the 
claimant to keep VA apprised of his or her whereabouts.  See 
Hyson v. Brown, 5 Vet. App. 262 (1993).  Moreover, there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties, unless there is clear evidence to the contrary.  In 
order for the presumption of regularity to attach, VA must 
have correctly mailed notice to the latest address of record.  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
Furthermore, the appellant's mere assertion of non receipt of 
notice of an RO decision is not "clear evidence" to rebut the 
presumption of proper mailing.  See Evans v. Brown, 
9 Vet. App. 273 (1996); Mason v. Brown, 8 Vet. App. 44, 55 
(1995) ("appellant's statement of non-receipt, standing 
alone, is not the type of 'clear evidence to the contrary' 
which is sufficient to rebut the presumption of 
regularity"); see also Mindenhall, supra. (holding that the 
presumption of regularity applies to procedures at an RO); 
but see Crain v. Principi, 17 Vet. App. 182, 190 (2003) (the 
use of an incorrect address for a claimant will constitute 
the clear evidence required to rebut the presumption of 
regularity).  

In this case, no clear evidence to the contrary has been 
presented to rebut the presumption of regularity.  For 
example, the claims file does not reflect that the United 
States Postal Service returned either the April 1980 or 
December 1984 notice.  Moreover, all the evidence of record 
at the time of the April 1980 and December 1984 rating 
decisions indicates that the Veteran's address of record at 
the time was the same as that indicated in the notification 
letters.  Furthermore, the Veteran does not claim and the 
record does not show that he submitted an updated address of 
record prior to mailing either notice.  

The appellant and his representative's mere assertion of the 
Veteran's non receipt of notice of the RO decisions is not 
"clear evidence" to rebut the presumption of proper mailing.  
Evans, supra; Mason, supra.  Therefore, the Board finds that 
the presumption of regularity applies and the RO properly 
provided the Veteran with notice of the April 1980 and 
December 1984 decisions when the notices were mailed to his 
last address of record.  See 38 C.F.R. § 3.1(q) (2008) 
("[n]otice means written notice sent to a claimant or payee 
at his or her latest address of record.").  Accordingly, 
regardless of the Veteran's actual receipt of the notices, 
the Board finds that these decisions became final when not 
appealed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2008).  

As to CUE in the April 1980 rating decision, the Board finds 
that it cannot decide this issue because the Veteran failed 
to perfect his appeal as to the December 2002 rating decision 
in which the RO specifically found that there was no CUE in 
that decision.  See 38 C.F.R. §§ 20.200, 20.302.  Similarly, 
the Board cannot adjudicate a claim of CUE in the December 
1984 rating decision because the Veteran has never made such 
a claim and this issue has not previously been adjudicated by 
the RO.  Id.

Consequently, the effective date for the assignment of a 10 
percent rating for residuals of a fractured right index 
finger may be no earlier than a new application, at some 
point in time after the final December 1984 rating decision, 
or the date entitlement arose whichever is later.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this regard, under VA laws and regulations, a specific 
claim in the form prescribed by VA must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication or action, 
indicating intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  

Moreover, if a formal claim for compensation has previously 
been allowed, or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

In evaluating evidence, the Board has been charged with the 
duty to assess the credibility and weight given to evidence.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

With the above criteria in mind, the Board finds that the 
next writing that acts as a claim for an increased rating for 
the Veteran's residuals of a fractured right index finger is 
a VA Form 21-526, Veteran's Application for Compensation or 
Pension, received by the RO on March 9, 2000.  The Board 
finds that this document acts as the Veteran's formal claim 
as defined by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The Board will next see if the record contains an earlier 
informal claim or an earlier showing of entitlement.  In this 
regard, the Board finds that while the record includes a 
number of post-December 1984 writings from the Veteran, the 
record does not include any writings received by the RO prior 
to March 9, 2000, any VA treatment records dated between 
December 1984 and March 2000, or private treatment records 
received by VA between December 1984 and March 2000 that 
could act as an earlier informal claim for an increased 
rating for residuals of a fractured right index finger.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400.

Because the effective date for an increased rating can be up 
to one year prior to receipt by the RO of the claim for an 
increased rating, the question remaining for the Board to 
consider is whether the record established an earlier factual 
entitlement to a 10 percent rating for residuals of a 
fractured right index finger at some time between March 9, 
1999, and March 9, 2000.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); VAOPGCPREC 12-98.

Historically, the Veteran's residuals of a fractured right 
index finger was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5225.  During 1999 and 2000, Diagnostic Code 5225 
provided a maximum 10 percent rating for ankylosis of the 
index finger in either the major or minor hand.  38 C.F.R. 
§ 4.71a (2000).  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

With the above criteria in mind, the Board notes that the 
March 9, 1999, to March 9, 2000, record is negative for a 
diagnosis of ankylosis of the right index finger.  In the 
absence of ankylosis, the Board may not rate his service-
connected disability as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, a compensable 
evaluation was not warranted for the Veteran's residuals of a 
fractured right index finger at any time from March 9, 1999, 
to March 9, 2000.  38 C.F.R. § 4.71a, Diagnostic Code 5225.  
In fact, at the December 2000 VA examination which the RO 
relied on in granting the Veteran a 10 percent rating for his 
right index finger, the finger was not ankylosed because it 
had 64 degrees of flexion.  

Therefore, the Board finds that the claim must be denied 
because the record does not contain either a claim for an 
increased rating for residuals of a fractured right index 
finger prior to March 9, 2000, or competent and credible 
evidence that the Veteran was entitled to a compensable 
rating for his disability in the year prior to that claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.



In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than March 9, 2000, 
for the award of a 10 percent disability rating for residuals 
of a fractured right index finger is denied. 



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


